Sawyer, J., dissenting.
The question is not whether defendant could convey a good title, but whether he had “ an indisputable and satisfactory title.” Admitting that a conveyance to “Louis Blanchard & *413Company” conveyed the legal estate to Louis Blanchard alone, yet it is plain from the face of the deed that such was not the intention of the parties. If Blanchard took the legal title, it is simply because the description of the other parties intended to be grantees is indefinite and insufficient in law to identify them, and, for this reason alone, the legal estate failed to vest in them. But it appears upon the face of the deed, that other parties than Louis Blanchard were beneficiaries, and that he held the property upon some trust not fully disclosed by the instrument, and parties dealing with the property fire put upon inquiry. At all events, there was a wide departure from the ordinary forms of conveyance, with a manifest defect on the face of the instrument, by which, at best, the rules of law vested the legal title in a party not intended to be the sole grantee, and a contest might, therefore, reasonably arise upon the title. The title was, in fact, rejected by an attorney, whose special business it was to pass upon titles to real estate, and even the defendant’s counsel, on the trial of this case, was not satisfied with introducing his paper title to establish “ an indisputable and satisfactory title;” for he himself went outside of his paper title to show who the members of the firm were, and that all the beneficiaries of the trust had conveyed. If he was not satisfied to' rest on his paper title, what right has he to say that the plaintiff ought to be satisfied with it ? I do not think a title thus liable, to doubt can be regarded as “ indisputable and satisfactory.” Evidently the market value of the title, whether good in law or not, must be impaired by such irregularities and defects until its validity shall have been actually adjudicated. No title- ought to be regarded as satisfactory which requires evidence dehors the record to establish its validity. I do not think the title is such as the plaintiff is bound to be satisfied with, or as he was required to accept under the very special covenant in his contract. If the plaintiff was bound to be satisfied with his title, I do not see why he would not be required,to be satisfied with any title that should finally turn out upon litigation to be valid. The ques*414tions in the cases cited in the prevailing opinion were not the same as those involved in this case.